Mitchell and Dickinson, JJ.,
(concurring.) We concur in the decision, but put it upon the ground that the railroad company, having, pending the condemnation proceedings, and after the filing of the ap-praisement of the commissioners, taken possession of the property, and appropriated it to the purpose of its railway, had elected to take, and had taken, the property, and that its right to abandon the proceedings, unless with consent of the land-owner, was lost; the only matter left for future determination being the amount of his compensation, as to which the railway company, by taking the property, had elected to take its chances.
It was immaterial that the company had not given the bond required by Gen. St. 1878, c. 34, § 24. This bond is designed solely *408for tbe security of the land-owner, and it does not lie in the mouth of the company to say that it has taken possession without complying with the statute in that respect.